DETAILED ACTION
This office action is a response to the amendment and arguments filed on May 23, 2022.
Claims 11-24 are pending.
Claims 11-24 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below according to the amended claims (See Office Action).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,369,918 and Claims 1-14 of U.S. Patent No. 9,844,075 in view of Del Prado et al. U.S. Patent Application Publication 2003/0123405, hereinafter Del Prado.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Instant application are obvious variations of the claims of the Patent. The table below shows only Example (sample) of Claims 11 and 18 which correspond to Claims 1-12 of U.S. Patent No. 9,369,918 and Claims 1-14 of U.S. Patent No. 9,844,075 with underlined differences.

Present Claims
US 9,369,918
US 9,844,075
11. (Currently Amended) A station (STA) comprising: a processor; a receiver; and a transmitter, [[a]] the processor configured to maintain a first Network Allocation Vector (NAV) and a second NAV, wherein the first NAV is associated with a basic service set (BSS) that the STA is currently associated with and a second NAV is associated with all other BSSs that the STA is not currently associated with; the processor and the receiver configured to: receive a first packet from a second STA associated with the BSS that the STA is currently associated with; update the first NAV based on the received first packet; receive a second packet from a third STA that is associated with a BSS other than the BSS that the STA is currently associated with; and update the second NAV based on the second packet; and the processor and the transmitter configured to determine to transmit a third packet when both the first NAV and the second NAV indicate a wireless medium is idle.
1. A method for use in a first wireless transmit/receive unit (WTRU), the method comprising: maintaining a network allocation vector (NAV); receiving a contention free (CF)-End frame from a second WTRU, wherein the CF-End frame includes a duration field and a basic service set identifier (BSSID) field indicating a medium access control (MAC) address associated with an access point (AP), wherein the BSSID field includes an individual/group bit; and on a condition that the individual/group bit of the BSSID field has a value of one (1), determining that a scrambling sequence of the CF-End frame indicates a bandwidth associated with a transmit opportunity (TXOP) being truncated by the second WTRU and resetting the NAV.
1. A method for use in a first wireless transmit/receive unit (WTRU), the method comprising: generating a contention free (CF)-End frame that includes a duration field and a basic service set identifier (BSSID) field indicating a medium access control (MAC) address associated with an access point (AP), wherein the BSSID field includes an individual/group bit; on a condition that a transmit opportunity (TXOP) is being truncated, setting the individual/group bit of the BSSID field to a value of one (1), and setting a scrambling sequence associated with the CF-End frame to indicate a bandwidth associated with the TXOP being truncated by the first WTRU; and transmitting the CF-End frame to enable a second WTRU receiving the CF-End frame to set a network allocation vector (NAV).


18. (New) A method for use in a station (STA), the method comprising: maintaining a first Network Allocation Vector (NAV) and a second NAV, wherein the first NAV is associated with a basic service set (BSS) that the STA is currently associated with and a second NAV is associated with all other BSSs that the STA is not currently associated with; receiving a first packet from a second STA associated with the BSS that the STA is currently associated with; updating the first NAV based on the received first packet; receiving a second packet from a third STA that is associated with a BSS other than the BSS that the STA is currently associated with; updating the second NAV based on the second packet; and determining to transmit a third packet when both the first NAV and the second NAV indicate a wireless medium is idle.
7. A first wireless transmit/receive unit (WTRU) comprising: a processor configured to maintain a network allocation vector (NAV); a receiver configured to receive a contention free (CF)-End frame from a second WTRU, wherein the CF-End frame includes a duration field and a basic service set identifier (BSSID) field that indicates a medium access control (MAC) address associated with an access point (AP), wherein the BSSID field includes an individual/group bit; wherein on a condition that the individual/group bit of the BSSID field has a value of one (1), the processor is further configured to determine that a scrambling sequence of the CF-End frame indicates a bandwidth associated with a transmit opportunity (TXOP) being truncated by the second WTRU and reset the NAV.
8. A first wireless transmit/receive unit (WTRU) comprising: a processor configured to generate a contention free (CF)-End frame that includes a duration field and a basic service set identifier (BSSID) field that indicates a medium access control (MAC) address associated with an access point (AP), wherein the BSSID field includes an individual/group bit; wherein on a condition that a transmit opportunity (TXOP) is being truncated, setting the individual/group bit of the BSSID field to a value of one (1), and setting a scrambling sequence associated with the CF-End frame to indicate a bandwidth associated with the TXOP being truncated by the first WTRU; and a transmitter configured to transmit the CF-End frame to enable a second WTRU receiving the CF-End frame to set a network allocation vector (NAV).


	
Regarding Claim 11 and 18, Claims 1-12 of U.S. Patent No. 9,369,918 and Claims 1-14 of U.S. Patent No. 9,844,075 disclose the limitations of Claim 1, 6 and 11 including maintain a first Network Allocation Vector (NAV) and a second NAV, wherein the first NAV is associated with a basic service set (BSS) that the STA is currently associated and the processor and the receiver configured to: receive a first packet from a second STA associated with the BSS that the STA is currently associated with; update the first NAV based on the received first packet but fail to disclose a second NAV is associated with all other BSSs that the STA is not currently associated with; the processor and the receiver configured to: receive a second packet from a third STA that is associated with a BSS other than the BSS that the STA is currently associated with; and update the second NAV based on the second packet; and the processor and the transmitter configured to determine to transmit a third packet when both the first NAV and the second NAV indicate a wireless medium is idle.
	However, Del Prado teaches a second NAV is associated with all other BSSs that the STA is not currently associated with; the processor and the receiver configured to: receive a second packet from a third STA that is associated with a BSS other than the BSS that the STA is currently associated with; and update the second NAV based on the second packet; and the processor and the transmitter configured to determine to transmit a third packet when both the first NAV and the second NAV indicate a wireless medium is idle (Abstract; Figure 5; Paragraph [0035-0046] the present invention employs the NAV in conjunction with the inventive new counter, the Overlapping Network Allocation Vector (ONAV), in order to avoid collisions with stations (STAs) from the overlapping basic service sets (BSSs), which is updated within an STA by frames coming from OBSSs, during the Contention Free Period (CFP) or during a Contention Free Burst (CFB) granted by a QoS (+)CF-Poll. That is, each station maintains and updates two sets of counters, the NAV and the ONAV, to make a decision to transmit a frame within its own BSS accordingly. The STAs will be able to update their NAV only according to the medium occupancy in their own BSS, while using the value of the ONAV to avoid collisions with the OBSS and protecting their BSS by sharing the medium with overlapping STAs. After determining whether frames received by the STA are from the OBSS and updating the ONAV thereafter, each STA is allowed to transmit within its own BSS when both the NAV and the ONAV indicate that the medium is zero or idle (i.e., NAV=ONAV=0) to avoid collisions due to OBSS).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the teachings of Claims 1-12 of U.S. Patent No. 9,369,918 and Claims 1-14 of U.S. Patent No. 9,844,075 with the teachings of Del Prado. Del Prado provides a solution which enables avoiding collisions between the stations in different overlapping base service sets effectively, hence utilizes the bandwidth of the WLAN efficiently (Del Prado Abstract; Paragraph [0002-0011]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 11-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cervello et al. U.S. Patent Application Publication 2002/0071448, hereinafter Cervello, in view of Del Prado et al. U.S. Patent Application Publication 2003/0123405, hereinafter Del Prado.

Regarding Claim 11, Cervello discloses a station (STA) comprising: a processor; a receiver; and a transmitter (Abstract; Figure 1 and 4; Paragraph [0020-0026]), 
the processor configured to maintain a first Network Allocation Vector (NAV) and a second NAV (Paragraph 0020-0025, 0033-0035 and 0041-0044] The MAC protocol includes hardware or software for utilizing request-to-send (RTS)/clear-to-send(CTS) exchange during CFPs to avoid potential collision from STAs in overlapping BSSs and hardware or software for providing overlapping network allocation vectors (ONAV) in addition to a network allocation vector (NAV), the ONAV included to facilitate the effectiveness of the hardware or software for utilizing), 
wherein the first NAV is associated with a basic service set (BSS) that the STA is currently associated with and a second NAV is associated with all other BSSs that the STA is not currently associated with (Abstract; Paragraph [0023] In order to avoid contention from Stations (STAs) in overlapping BSSs, combined with a new counter called Overlapping Network Allocation Vector (ONAV) to render the RTS/CTS during CFP truly effective even in the existence of the STAs in CFP in the case of overlapping BSSs. The MAC protocol includes hardware or software for utilizing request-to-send (RTS)/clear-to-send(CTS) exchange during CFPs to avoid potential collision from STAs in overlapping BSSs and hardware or software for providing overlapping network allocation vectors (ONAV) in addition to a network allocation vector (NAV), the ONAV included to facilitate the effectiveness of the hardware or software for utilizing. Paragraph [0034 and0041-0043] The present inventions will maintain ONAV as well as the original NAV for each STA in a system).
the processor and the receiver configured to: receive a first packet from a second STA associated with the BSS that the STA is currently associated with; update the first NAV based on the received first packet; receive a second packet from a third STA that is associated with a BSS other than the BSS that the STA is currently associated with; and update the second NAV based on the second packet (Paragraph [0022-0025 and 0041-0044] The first ONAV rule requires that the ONAV is updated with the same rule of the original/existing conventional methods for updating a NAV as set forth in IEEE 802.11 MAC with one exception. The exception is that the ONAV is updated by the frames from neighboring BSSs only, not the frames from its own BSS. The present inventions which include the ONAV as well as the NAV, and the means for implementing ONAV rules 1 and 2, is that the undesirable potential collision discussed above can be eliminated; That is each NAB is updated according to the packets received the NAV in the associated BSS and the ONAV in the overlapping BSS). 
Cervello discloses maintaining a first and second NAV and updating the first and second NAV respectively. Cervello may not explicitly disclose the processor and the transmitter configured to determine to transmit a third packet when both the first NAV and the second NAV indicate a wireless medium is idle.
However, Del Prado more specifically teaches the processor and the transmitter configured to determine to transmit a third packet when both the first NAV and the second NAV indicate a wireless medium is idle (Abstract; Figure 5; Paragraph [0035-0046] The present invention employs the NAV in conjunction with the inventive new counter, the Overlapping Network Allocation Vector (ONAV), in order to avoid collisions with stations (STAs) from the overlapping basic service sets (BSSs), which is updated within an STA by frames coming from OBSSs, during the Contention Free Period (CFP) or during a Contention Free Burst (CFB) granted by a QoS (+)CF-Poll. That is, each station maintains and updates two sets of counters, the NAV and the ONAV, to make a decision to transmit a frame within its own BSS accordingly. The STAs are able to differentiate if any frame is coming from their own BSS or not based on the TXsrc information. If an STA receives a frame with a Duration/ID field in step 104, which will increase the NAV value, it is determined that this frame is coming from an OBSS in step 106. As a result, the ONAV is updated in step 108, not the NAV, with the Duration/ID field from the received frame. At the same time, the overlapping BSSID, if available, is saved; That is based on the BSSID the station determines whether the packet is associated with a BSS or BSS other than the BSS that the station is currently associated with; The STAs will be able to update their NAV only according to the medium occupancy in their own BSS, while using the value of the ONAV to avoid collisions with the OBSS and protecting their BSS by sharing the medium with overlapping STAs. After determining whether frames received by the STA are from the OBSS and updating the ONAV thereafter, each STA is allowed to transmit within its own BSS when both the NAV and the ONAV indicate that the medium is zero or idle (i.e., NAV=ONAV=0) to avoid collisions due to OBSS).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the teachings of Cervello with the teachings of Del Prado. Del Prado provides a solution which enables avoiding collisions between the stations in different overlapping base service sets effectively, hence utilizes the bandwidth of the WLAN efficiently (Del Prado Abstract; Paragraph [0002-0011]).

Regarding Claim 12, Cervello in view of Del Prado disclose the STA of Claim 11. Cervello in view of Del Prado further disclose wherein the processor and the transmitter are further configured to determine, on a condition that at least one of the first NAV or the second NAV vector is not zero, that the wireless medium is not idle (Del Prado Paragraph [0046] After determining whether frames received by the STA are from the OBSS and updating the ONAV thereafter, each STA is allowed to transmit within its own BSS when both the NAV and the ONAV indicate that the medium is zero or idle (i.e., NAV=ONAV=0) to avoid collisions due to OBSS; That is if at least one of the NAVs is not zero the medium is considered not idle).

Regarding Claim 13, Cervello in view of Del Prado disclose the STA of Claim 11. Cervello in view of Del Prado further disclose wherein the first packet includes an indication of a first BSSID that is associated with the BSS that the STA is currently associated with, and the second packet includes an indication of a second BSSID that is associated with the BSS other than the BSS that the STA is currently associated with (Cervello Paragraph [0022-0025 and 0044] By receiving a frame with a BSSID different from its own, a STA can detect the existence of such STAs easily; Del Prado Figure 5; Paragraph [0036-0046] The STAs are able to differentiate if any frame is coming from their own BSS or not based on the TXsrc information. If an STA receives a frame with a Duration/ID field in step 104, which will increase the NAV value, it is determined that this frame is coming from an OBSS in step 106. As a result, the ONAV is updated in step 108, not the NAV, with the Duration/ID field from the received frame. At the same time, the overlapping BSSID, if available, is saved; That is based on the BSSID the station determines whether the packet is associated with a BSS or BSS other than the BSS that the station is currently associated with).

Regarding Claim 14, Cervello in view of Del Prado disclose the STA of Claim 11. Cervello in view of Del Prado further disclose wherein the processor is further configured to: determine, based on the first BSSID, that the first packet is associated with the BSS that the STA is currently associated with; and determine, based on the second BSSID, that the second packet is associated with the BSS other than the BSS that the STA is currently associated with (Cervello Paragraph [0022-0025 and 0044] By receiving a frame with a BSSID different from its own, a STA can detect the existence of such STAs easily; Del Prado Figure 5; Paragraph [0036-0046] The STAs are able to differentiate if any frame is coming from their own BSS or not based on the TXsrc information. If an STA receives a frame with a Duration/ID field in step 104, which will increase the NAV value, it is determined that this frame is coming from an OBSS in step 106. As a result, the ONAV is updated in step 108, not the NAV, with the Duration/ID field from the received frame. At the same time, the overlapping BSSID, if available, is saved; That is based on the BSSID the station determines whether the packet is associated with a BSS or BSS other than the BSS that the station is currently associated with).

Regarding Claim 15, Cervello in view of Del Prado disclose the STA of Claim 11. Cervello in view of Del Prado further disclose wherein the first NAV is a BSS NAV and the second NAV is a non-BSS NAV (Cervello Abstract; Paragraph [0022-0025] NAV for BSS and overlapping NAV for overlapping BSSs not belonging to the station; Del Prado Abstract; Paragraph [0036-0046] BSS NAV for the BSS the station belongs and the ONAV for the overlapping BSS the station does not belong to).

Regarding Claim 16, Cervello in view of Del Prado disclose the STA of Claim 11. Cervello in view of Del Prado further disclose wherein the first NAV is updated with a non-zero value based on the first packet (Cervello Paragraph [0041] Maintaining and updating of NAV and ONAV; Del Prado Paragraph [0036-0046] Updating of NAV counter to non-zero value; Each station maintains and updates two sets of counters, the NAV and the ONAV, to make a decision to transmit a frame within its own BSS accordingly. The STAs will be able to update their NAV only according to the medium occupancy in their own BSS, while using the value of the ONAV to avoid collisions with the OBSS and protecting their BSS by sharing the medium with overlapping STAs).

Regarding Claim 17, Cervello in view of Del Prado disclose the STA of Claim 11. Cervello in view of Del Prado further disclose wherein the second NAV is updated with a non-zero value based on the second packet (Cervello Paragraph [0042-0043] Updating of ONAV; Del Prado Paragraph [0036-0046] Updating of ONAV counter to non-zero value. Coming from the OBSS and the STA will update the ONAV with the Duration/ID field from the received frame).

Regarding Claim 18, Cervello discloses a method for use in a station (STA) (Abstract; Figure 1 and 4; Paragraph [0020-0026]), the method comprising: 
maintaining a first Network Allocation Vector (NAV) and a second NAV (Paragraph 0020-0025, 0033-0035 and 0041-0044] The MAC protocol includes hardware or software for utilizing request-to-send (RTS)/clear-to-send(CTS) exchange during CFPs to avoid potential collision from STAs in overlapping BSSs and hardware or software for providing overlapping network allocation vectors (ONAV) in addition to a network allocation vector (NAV), the ONAV included to facilitate the effectiveness of the hardware or software for utilizing); 
wherein the first NAV is associated with a basic service set (BSS) that the STA is currently associated with and a second NAV is associated with all other BSSs that the STA is not currently associated with (Abstract; Paragraph [0023] In order to avoid contention from Stations (STAs) in overlapping BSSs, combined with a new counter called Overlapping Network Allocation Vector (ONAV) to render the RTS/CTS during CFP truly effective even in the existence of the STAs in CFP in the case of overlapping BSSs. The MAC protocol includes hardware or software for utilizing request-to-send (RTS)/clear-to-send(CTS) exchange during CFPs to avoid potential collision from STAs in overlapping BSSs and hardware or software for providing overlapping network allocation vectors (ONAV) in addition to a network allocation vector (NAV), the ONAV included to facilitate the effectiveness of the hardware or software for utilizing. Paragraph [0034 and0041-0043] The present inventions will maintain ONAV as well as the original NAV for each STA in a system);
receiving a first packet from a second STA associated with the BSS that the STA is currently associated with; updating the first NAV based on the received first packet; receiving a second packet from a third STA that is associated with a BSS other than the BSS that the STA is currently associated with; updating the second NAV based on the second packet (Paragraph [0022-0025 and 0041-0044] The first ONAV rule requires that the ONAV is updated with the same rule of the original/existing conventional methods for updating a NAV as set forth in IEEE 802.11 MAC with one exception. The exception is that the ONAV is updated by the frames from neighboring BSSs only, not the frames from its own BSS. The present inventions which include the ONAV as well as the NAV, and the means for implementing ONAV rules 1 and 2, is that the undesirable potential collision discussed above can be eliminated; That is each NAB is updated according to the packets received the NAV in the associated BSS and the ONAV in the overlapping BSS). 
Cervello discloses maintaining a first and second NAV and updating the first and second NAV respectively. Cervello may not explicitly disclose determining to transmit a third packet when both the first NAV and the second NAV indicate a wireless medium is idle.
However, Del Prado more specifically teaches determining to transmit a third packet when both the first NAV and the second NAV indicate a wireless medium is idle (Abstract; Figure 5; Paragraph [0035-0046] The present invention employs the NAV in conjunction with the inventive new counter, the Overlapping Network Allocation Vector (ONAV), in order to avoid collisions with stations (STAs) from the overlapping basic service sets (BSSs), which is updated within an STA by frames coming from OBSSs, during the Contention Free Period (CFP) or during a Contention Free Burst (CFB) granted by a QoS (+)CF-Poll. That is, each station maintains and updates two sets of counters, the NAV and the ONAV, to make a decision to transmit a frame within its own BSS accordingly. The STAs are able to differentiate if any frame is coming from their own BSS or not based on the TXsrc information. If an STA receives a frame with a Duration/ID field in step 104, which will increase the NAV value, it is determined that this frame is coming from an OBSS in step 106. As a result, the ONAV is updated in step 108, not the NAV, with the Duration/ID field from the received frame. At the same time, the overlapping BSSID, if available, is saved; That is based on the BSSID the station determines whether the packet is associated with a BSS or BSS other than the BSS that the station is currently associated with; The STAs will be able to update their NAV only according to the medium occupancy in their own BSS, while using the value of the ONAV to avoid collisions with the OBSS and protecting their BSS by sharing the medium with overlapping STAs. After determining whether frames received by the STA are from the OBSS and updating the ONAV thereafter, each STA is allowed to transmit within its own BSS when both the NAV and the ONAV indicate that the medium is zero or idle (i.e., NAV=ONAV=0) to avoid collisions due to OBSS).
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the teachings of Cervello with the teachings of Del Prado. Del Prado provides a solution which enables avoiding collisions between the stations in different overlapping base service sets effectively, hence utilizes the bandwidth of the WLAN efficiently (Del Prado Abstract; Paragraph [0002-0011]).

Regarding Claim 19, Cervello in view of Del Prado disclose the method of Claim 18. Cervello in view of Del Prado further disclose wherein the processor and the transmitter are further configured to determine, on a condition that at least one of the first NAV or the second NAV vector is not zero, that the wireless medium is not idle (Del Prado Paragraph [0046] After determining whether frames received by the STA are from the OBSS and updating the ONAV thereafter, each STA is allowed to transmit within its own BSS when both the NAV and the ONAV indicate that the medium is zero or idle (i.e., NAV=ONAV=0) to avoid collisions due to OBSS; That is if at least one of the NAVs is not zero the medium is considered not idle).

Regarding Claim 20, Cervello in view of Del Prado disclose the method of Claim 18. Cervello in view of Del Prado further disclose wherein the first packet includes an indication of a first BSSID that is associated with the BSS that the STA is currently associated with, and the second packet includes an indication of a second BSSID that is associated with the BSS other than the BSS that the STA is currently associated with (Cervello Paragraph [0022-0025 and 0044] By receiving a frame with a BSSID different from its own, a STA can detect the existence of such STAs easily; Del Prado Figure 5; Paragraph [0036-0046] The STAs are able to differentiate if any frame is coming from their own BSS or not based on the TXsrc information. If an STA receives a frame with a Duration/ID field in step 104, which will increase the NAV value, it is determined that this frame is coming from an OBSS in step 106. As a result, the ONAV is updated in step 108, not the NAV, with the Duration/ID field from the received frame. At the same time, the overlapping BSSID, if available, is saved; That is based on the BSSID the station determines whether the packet is associated with a BSS or BSS other than the BSS that the station is currently associated with).

Regarding Claim 21, Cervello in view of Del Prado disclose the method of Claim 18. Cervello in view of Del Prado further disclose wherein the processor is further configured to: determine, based on the first BSSID, that the first packet is associated with the BSS that the STA is currently associated with; and determine, based on the second BSSID, that the second packet is associated with the BSS other than the BSS that the STA is currently associated with (Cervello Paragraph [0022-0025 and 0044] By receiving a frame with a BSSID different from its own, a STA can detect the existence of such STAs easily; Del Prado Figure 5; Paragraph [0036-0046] The STAs are able to differentiate if any frame is coming from their own BSS or not based on the TXsrc information. If an STA receives a frame with a Duration/ID field in step 104, which will increase the NAV value, it is determined that this frame is coming from an OBSS in step 106. As a result, the ONAV is updated in step 108, not the NAV, with the Duration/ID field from the received frame. At the same time, the overlapping BSSID, if available, is saved; That is based on the BSSID the station determines whether the packet is associated with a BSS or BSS other than the BSS that the station is currently associated with).

Regarding Claim 22, Cervello in view of Del Prado disclose the method of Claim 18. Cervello in view of Del Prado further disclose wherein the first NAV is a BSS NAV and the second NAV is a non-BSS NAV (Cervello Abstract; Paragraph [0022-0025] NAV for BSS and overlapping NAV for overlapping BSSs not belonging to the station; Del Prado Abstract; Paragraph [0036-0046] BSS NAV for the BSS the station belongs and the ONAV for the overlapping BSS the station does not belong to).

Regarding Claim 23, Cervello in view of Del Prado disclose the method of Claim 18. Cervello in view of Del Prado further disclose wherein the first NAV is updated with a non-zero value based on the first packet (Cervello Paragraph [0041] Maintaining and updating of NAV and ONAV; Del Prado Paragraph [0036-0046] Updating of NAV counter to non-zero value; Each station maintains and updates two sets of counters, the NAV and the ONAV, to make a decision to transmit a frame within its own BSS accordingly. The STAs will be able to update their NAV only according to the medium occupancy in their own BSS, while using the value of the ONAV to avoid collisions with the OBSS and protecting their BSS by sharing the medium with overlapping STAs).

Regarding Claim 24, Cervello in view of Del Prado disclose the method of Claim 18. Cervello in view of Del Prado further disclose wherein the second NAV is updated with a non-zero value based on the second packet (Cervello Paragraph [0042-0043] Updating of ONAV; Del Prado Paragraph [0036-0046] Updating of ONAV counter to non-zero value. Coming from the OBSS and the STA will update the ONAV with the Duration/ID field from the received frame).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414